COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                       NO. 02-11-00161-CV


AGAPE NORTHWEST HOUSING,                       APPELLANTS
INC. D/B/A DOVE VALLEY RANCH
APARTMENTS; AOH-DOVETAIL
VILLAS, LLC D/B/A DOVETAIL
VILLAS APARTMENTS; AMERICAN
OPPORTUNITY FOR HOUSING-
RIVERMILL, LLC D/B/A VILLAGE
SQUARE APARTMENTS D/B/A
RIVERMILL APARTMENTS;
AMERICAN OPPORTUNITY FOR
HOUSING-SADDLEBROOK
APARTMENTS, L.P. D/B/A RESERVE
AT PECAN VALLEY APARTMENTS
AND AMERICAN OPPORTUNITY
FOR HOUSING, INC. D/B/A
BRIARCREEK APARTMENTS

                                 V.

MAINTENANCE SUPPLY                                APPELLEE
HEADQUARTERS, LP


                            ------------

     FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                            ------------
                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      Appellee Maintenance Supply Headquarters, LP sued Appellants—Agape

Northwest Housing, Inc. (Agape), AOH-Dovetail Villas, LLC (AOH), American

Opportunity for Housing–Rivermill, LLC (Rivermill), American Opportunity for

Housing–Saddlebrook      Apartments      L.P.      (Saddlebrook),   and   American

Opportunity for Housing, Inc. (American)—and United Apartment Group

Management, Inc. (UAG), on theories of sworn account and quantum meruit for

an aggregate sum of $28,571.05. The trial court entered a final default judgment

for Maintenance Supply, awarding the following amounts:

   From UAG, $28,571.05, plus $825.82 in prejudgment interest;

   From Agape, $2,711.19, plus $78.74 in prejudgment interest;

   From AOH, $8,161.60, plus $235.90 in prejudgment interest;

   From Rivermill, $8,069.61, plus $268.62 in prejudgment interest;

   From Saddlebrook, $7,384.12, plus $293.34 in prejudgment interest; and

   From American, $2,244.53, plus $78.40 in prejudgment interest.

   From all of the defendants, jointly and severally, reasonable attorney’s fees in
   the amount of $3,300, plus $5,000 in the event of an appeal to the court of
   appeals, and $5,000 in the event of an appeal to the supreme court.



      1
       See Tex. R. App. P. 47.4.


                                         2
      None of the parties filed any post-trial motions.       Appellants filed this

restricted appeal.2

      In their third issue, Appellants complain that, on its face, the default

judgment violates the one satisfaction rule. See Tex. R. App. P. 26.1(c), 30; Ins.

Co. of State of Penn. v. Lejeune, 297 S.W.3d 254, 255 (Tex. 2009). In a motion

to this court, Maintenance Supply conceded that Appellants are entitled to relief

on this issue, and we have reviewed the record and agree that Appellants’ third

issue should be sustained.3 See Parkway Co. v. Woodruff, 901 S.W.2d 434, 441

(Tex. 1995) (“Texas law does not permit double recovery.”). Therefore, we do

not reach Appellants’ remaining issues. See Tex. R. App. P. 47.1.

      Having sustained Appellants’ third issue, we reverse the trial court’s default

judgment in its entirety as to Appellants and remand the case to the trial court.

See Tex. R. App. P. 43.3.



                                                   PER CURIAM

PANEL: MCCOY, GARDNER, and GABRIEL, JJ.

DELIVERED: June 14, 2012



      2
       UAG did not appeal.
      3
        After Appellants filed their brief, Maintenance Supply filed a motion in
which it requested, among other things, that Appellants’ third issue be sustained
and that we set aside the default judgment and remand the case for a new trial.
In light of our disposition here, we grant Maintenance Supply’s motion in part,
and we dismiss the rest of the motion as moot.

                                         3